

117 S2077 IS: National Museum of the American People Presidential Commission Establishment Act of 2021
U.S. Senate
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2077IN THE SENATE OF THE UNITED STATESJune 16, 2021Mr. Schatz introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish a bipartisan Presidential Commission to study the establishment of a National Museum of the American People to tell the story about the making of the American People, and for other purposes.1.Short titleThis Act may be cited as the National Museum of the American People Presidential Commission Establishment Act of 2021.2.FindingsCongress finds the following:(1)Our Nation continues to struggle with acceptance of immigrant communities and individuals having diverse ancestry despite the Nation’s own diverse ancestry history and the major contributions of immigrants to our country.(2)Our Nation recognizes its imperfections yet continues to strive to uphold the principles, aspirations, and ideals based on its founding documents upon which our Nation was founded and built.(3)Our Nation is searching for unity and a National Museum of the American People can serve as a vehicle to bring all Americans together to help heal our Nation’s divisive wounds.(4)A National Museum of the American People would tell the full story about the making of the American people from wherever they came: Europe, Asia and the Pacific Islands, Oceania, the Middle East, Africa, and the Americas, including the First Peoples.(5)There is no national museum in Washington, DC, that—(A)tells the story of all of the people of the United States; or(B)tells a history of indigenous peoples, colonization, slavery, immigration, and migration to and within the United States.(6)A National Museum of the American People would—(A)recount the history of all groups of people who came to the United States and the contributions of those people to the United States;(B)embody the theme E Pluribus Unum, the original motto of the United States;(C)celebrate all ethnicities, nationalities and minorities within the United States;(D)foster a sense of belonging by all Americans;(E)contribute to a common national identity as people of the United States;(F)recognize the continued importance of immigrants to our Nation’s success;(G)highlight the role of the Declaration of Independence, the Constitution, and the Bill of Rights, the founding documents of the United States;(H)explore the ways in which those documents shaped the character of the people of the United States and infused Americans with common values and a dedication to a democratic form of government;(I)be a resource for State, local, and ethnic museums throughout the United States that present exhibits that celebrate the heritage of the people of the United States; and(J)include the stories of and benefit all people of the United States.(7)People from every ethnic group in the United States would visit a National Museum of the American People to learn their own history and the history of every other ethnic group in the United States.(8)Leaders and visitors from every country would visit a National Museum of the American People to learn about the American people.(9)The goal of a National Museum of the American People would be to—(A)be the best storytelling museum in the world;(B)recount one of the most amazing stories in human history;(C)honor all of the people who have become people of the United States;(D)acknowledge that our Nation celebrates justice, equal opportunity, and respect for the human dignity of all;(E)educate every American about the migration and immigration stories that contributed to the successes and advancement of our Nation; and(F)foster learning about the American people at the Museum and throughout the Nation.(10)Upon the date of enactment of this Act, non-Federal sources will be sought to support funding for a Presidential Commission to study the establishment of the National Museum of the American People.(11)Non-Federal sources are anticipated to provide funding to design and build the National Museum of the American People, its exhibitions, and its components.(12)Two hundred and fifty organizations representing 73 different ethnic, nationality, minority, and genealogical groups support the establishment of a museum to tell their stories in a national Washington, DC, museum about becoming Americans.3.Commission to study establishment of a National Museum of the American People(a)In generalThe President shall establish a bipartisan commission (referred to in this section as the Commission) to study the establishment of a National Museum of the American People (referred to as the Museum).(b)Membership(1)CompositionThe Commission shall be composed of 32 members appointed not later than 60 days after the date of enactment of this Act as follows:(A)The President shall appoint 16 voting members, including the Chair and Vice Chair of the Commission.(B)The Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate shall each appoint 4 voting members.(2)QualificationsMembers of the Commission shall be chosen from among individuals, or representatives of institutions or entities, who possess either—(A)a demonstrated commitment to the research, study, or promotion of the American people as described in section 2 of this Act, together with—(i)expertise in museum administration;(ii)expertise in fundraising or serving as a funder for nonprofit or cultural institutions;(iii)experience as a scholar focused on any aspect of the making of the American people from first peoples through today;(iv)experience in studying the Smithsonian Institution’s representation of American art, life, history, and culture;(v)extensive experience in public or elected service;(vi)leadership of, or national representation for, ethnic or minority groups; or(vii)extensive experience with museum public relations and instituting a new national museum; or(B)experience or expertise in the administration of, or the planning and design for the establishment of, museums or other institutions devoted to the study and promotion of the role of ethnic, racial, or cultural groups in American history.(3)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment.(4)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.(5)Initial meetingNot later than 30 days after the date on which a quorum of members of the Commission have been appointed, the Commission shall hold its first meeting.(6)MeetingsThe Commission shall meet at the call of the Chair. (c)Duties of the commission(1)StudyThe Commission shall conduct a thorough study of all matters relating to the establishment of a National Museum of the American People.(2)ReportNot later than 6 months after the date of the first meeting of the Commission, the Commission shall submit a publicly available report to the President and Congress, which shall contain a detailed statement of the findings and conclusions of the Commission, together with the Commission’s recommendations for such legislation or administrative actions as the Commission considers appropriate, on the following issues:(A)The mission of the National Museum of the American People, which is to advance and share knowledge about the full history of the making of the American people who came from every corner of our planet and are tied together by our Constitution’s first words: We the People.(B)The story about the making of the American people in 4 chapters:(i)First Peoples Come: 10,000+ years ago (est.)–1607.(ii)The Nation Takes Form: 1607–1820.(iii)The Great In-Gathering: 1820–1924.(iv)Still They Come: 1924–present.(C)A review of possible Museum components, including—(i)a Center for the Advanced Study of the American People;(ii)a National Ancestry Center;(iii)an Archive and Library of American Immigration and Migration;(iv)an Education Resource Center;(v)a National Museum of the American People Film Center;(vi)a Peopling of America Center;(vii)Museum collections;(viii)public programs;(ix)special exhibitions;(x)traveling exhibitions;(xi)Museum bookstores and gift shops; and(xii)Museum food venues. (D)The availability and cost of collections to be acquired and housed in the Museum.(E)Possible locations for the Museum in Washington, DC, and its environs, to be considered in consultation with the National Capital Planning Commission, the Commission of Fine Arts, and the National Park Service.(F)The governance and organizational structure from which the Museum should operate, including whether the Museum should be part of the Smithsonian Institution.(G)The cost of constructing, operating, and maintaining the Museum. (3)Legislation to carry out plan of actionBased on the recommendations from the study under paragraph (1) and the report submitted under paragraph (2), the Commission shall submit for consideration to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on House Administration of the House of Representatives, the Committee on Rules and Administration of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on Energy and Natural Resources of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate recommendations for a legislative plan of action to create and construct the Museum.(4)Fundraising planThe Commission shall develop a fundraising plan for supporting the creation and maintenance of the Museum through contributions by the American people and other sources. (d)Powers of the commission(1)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this Act.(2)Information
 from federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this Act. Upon request of the Chair of the Commission, the head of such department or agency shall furnish such information to the Commission.(3)Postal
 servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.(4)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.(e)Commission
		personnel matters(1)Compensation of
 membersEach member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.(2)Travel
 expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.(3)Staff(A)In
 generalThe Chair of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission.(B)CompensationThe Chair of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.(C)Personnel as
		Federal employees(i)In
 generalThe executive director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, 89A, 89B, and 90 of that title.(ii)Members of
 commissionClause (i) shall not be construed to apply to members of the Commission.(4)Detail of
 government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.(5)Procurement of
 temporary and intermittent servicesThe Chair of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.(f)Termination of
 the commissionThe Commission shall terminate 90 days after the date on which the Commission submits its recommendations under subsection (c)(3).(g)Authorization of appropriationsThere are authorized to be appropriated for carrying out the activities of the Commission $3,000,000 for the fiscal year beginning after the date of enactment of this Act. Such amount shall remain available until expended.